PER CURIAM.
We affirm appellant’s conviction. It appears, however, that appellant has been denied access to the factual portions of the presentence investigation report. This report is not part of the record on appeal and we therefore are unable to determine whether disclosure will have an impact on sentencing. We none-the-less are required to vacate the sentence and remand for compliance with Rule 3.713(b), Florida Rules of Criminal Procedure, and for resentencing.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
BERANEK and HERSEY, JJ., and OWEN, WILLIAM C., Jr., (Associate Judge, retired), concur.